Citation Nr: 0400158	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of prostate cancer, currently rated 20 percent 
disabling, to include restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from May 1965 to May 
1967.  He has been granted service connection for prostate 
cancer as a presumptive condition due to herbicide exposure 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida Regional Office (RO).  Appellant's 
disability was initially rated as 100 percent for a period 
immediately after surgery.  The instant rating decision 
reduced the disability rating to 10 percent for residuals of 
postoperative prostate cancer, effective April 1, 2001.  
Appellant appealed that rating.  A subsequent rating decision 
increased the rating to 20 percent disabling effective April 
1, 2001.  Appellant appealed that rating as well.    

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder. 

During the Travel Board hearing, appellant stated that he 
desires VA to consider whether his professed mental 
depression and backaches are also residual of his service-
connected postoperative prostate cancer.  These two issues 
have not yet been adjudicated, and are accordingly referred 
to RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that, more recently, the 
appellant has indicated that he wears pads that he has to 
change 5 to 7 times a day.  It has been asserted that this 
has been constant since the surgery.  Some summaries post-
surgery do not make reference to pads, and some that do seem 
to suggest less frequent use.  It appears, however, that 
there are numerous records that are not on file.

It has been indicated that the appellant is regularly seeing 
a private physician for follow-up treatment.  Clinical 
records from this physician should be obtained to assist in 
evaluating the incontinence that is noted post-operatively.

It has also been indicated that he has been followed at the 
VA after the surgery, those records should also be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran for 
a complete list of health care providers 
who have treated him for post-operative 
prostate pathology.  He should provide 
names, addresses, and as needed, 
approximate dates of treatment.  He 
should also provide release forms so that 
actual clinical records, as distinct from 
written summaries, might be obtained.  
All VA treatment records should also be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made to obtain the records.

2.  Thereafter, and whether records are 
obtained or not, the appellant should be 
scheduled for a VA physical examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  It 
should be indicated whether there are 
objective signs of incontinence, and the 
frequency of urination should be 
detailed.  The use of pads should be 
noted, with a history as to the frequency 
of changes of the pads recorded.

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Then the case should be returned to the 
Board, if in order.  The appellant need take no action until 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




